Mr. Presiding Justice Gary delivered the opinion of the Court. The appellant sued the appellees upon a promissory note for one hundred dollars, indorsed to him by the payee, of which the “Economy Dry Paste Company” was the maker. Of that company the appellees were officers, but the certificate of organization of the company was not filed in the recorder’s office'. The appellees are therefore liable for the debts of the company. We have waited long for the Supreme Court to decide Loverin v. McLaughlin, in which wc held (46 Ill. App. 373) that proposition to be law, and in 161 Ill. 417, onr decision is affirmed. It follows that the appellant was entitled to recover, if the company owed the money the note calls for, and therefore the judgment in favor of the appellees is reversed and the cause remanded. Eon-joinder of defendants is only matter in abatement, waived by proceeding on the merits. Puterbaugh PI. & Pr., 158. Reversed and remanded.